TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00092-CR



                                 David Rodriguez, Jr., Appellant

                                                  v.

                                   The State of Texas, Appellee


                FROM THE 20TH DISTRICT COURT OF MILAM COUNTY
        NO. CR26,673, THE HONORABLE JOHN YOUNGBLOOD, JUDGE PRESIDING



                             MEMORANDUM OPINION

               After the State indicted David Rodriguez, Jr. for the first-degree felony offense of

murder, he entered an open plea of guilty to the lesser-included offense of second-degree

manslaughter. See Tex. Penal Code § 19.04. On November 18, 2021, the trial court sentenced

Rodriguez to eighteen years’ imprisonment and certified that Rodriguez had the right to appeal

as to “sentencing.” See Tex. R. App. P. 25.2(d).

               A defendant’s notice of appeal must be filed within thirty days after sentence is

imposed, or within ninety days after sentence is imposed if the defendant has timely filed a

motion for new trial. See id. R. 26.2(a). The time for filing a notice of appeal may be extended

if, within fifteen days of the deadline for filing the notice of appeal, a defendant files a notice of

appeal and a motion for extension of time to file the notice of appeal. See id. R. 26.3. A notice

of appeal complying with the requirements of Rule 26 is required to vest a court of appeals with

jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998). We lack
jurisdiction to address the merits of an appeal when an appeal is not timely perfected, and in such

circumstances, we must dismiss the appeal. See id.

               Here, Rodriguez was sentenced on November 18, 2021, but he did not file a

motion for new trial and did not mail his pro se notice of appeal for filing in this Court until

February 16, 2022. Thus, his appeal is untimely. See id. R. 26.2(a)(1). We dismiss the appeal

for want of jurisdiction. See id. R. 43.2(f).




                                                __________________________________________
                                                Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed for Want of Jurisdiction

Filed: June 2, 2022

Do Not Publish




                                                   2